DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species A (claims 1-10) and sub-species A2 (Figs. 47-53) in the reply filed on 10/21/2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a release mechanism…for selectively releasing said clamping engagement of said clamping assembly about said spheroidal surface of said mounting element” in claims 1 and 6.  This limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “mechanism” as a substitute for means coupled with functional language “ without reciting sufficient structure to achieve the function.  Furthermore, the generic place holder is not preceded by a structural modifier.
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “release mechanism” described in the specification comprises an actuating mechanism (e.g. a handle) which controls a cam mechanism which can force upper and lower jaws apart  (applicant’s specification, page 10-11).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Information Disclosure Statement
The information disclosure statement filed 09/14/202 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the non patent literature entitled Bansbach has not been supplied nor has a date of publication been given.  It has been placed in the application file, but the information referred to therein with regard to Bansbach has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boucher (US 6663055) in view of Navarro (US 5961085).
Regarding claim 1, Boucher discloses a limb holder 20 (armboard assembly 20, Fig. 1) 

    PNG
    media_image1.png
    600
    826
    media_image1.png
    Greyscale

comprising: a mounting bracket 56 (horizontally extending bracket 56, col. 3, lines 32-53, see annotated Fig. 1 above) for attachment to a surgical 5table 24 (surgical table 24, Fig. 1); a mounting element 80 (spherical disc 80, Fig. 6) comprising a spheroidal surface (col. 4, lines 28-63) for attachment to said mounting bracket (col. 4, lines 28-33, annotated Fig. 1); a clamping assembly 84 (split housing 84) for providing a clamping engagement about said spheroidal surface of said 10mounting element (Figs. 5-6, col. 4, lines 28-63), said clamping assembly comprising (see annotated Fig. 6 below)

    PNG
    media_image2.png
    547
    713
    media_image2.png
    Greyscale


an upper jaw 88 (split arm portion 88) and a lower jaw 90 (split arm portion 90), wherein said upper jaw and said lower jaw are biased towards one another (Fig. 6; the rounded base portion 92 connects the two split arm portions 88, 90 [jaws]; col. 4, lines 28-39; the base portion 92 is formed to include the spherical cavity 86 which includes a vertically extending gap 96 in communication with the space between the two split arm portions 88,90; col. 4, lines 39-43; rotation of handle 72 causes cam portion to push release pin outward against the short arm 90 [lower jaw 90], to cause the two arm portions 88, 90 [jaws] to loosen their grip on the spherical disc; col. 4, lines 57-63; it follows that as the arms 88, 90 are kept normally in a locked positon 
Bouchard discloses the invention as described above.
Bouchard does not disclose a locking gas cylinder having a first end and a second end, said second end being biased away from said 5first end, wherein said first end of said locking gas cylinder is mounted to said mounting bracket and said second end of said locking gas cylinder is mounted to said support rod, whereby to bias said support rod away from said mounting bracket, and further wherein said 10second end is selectively lockable relative to said first end.
Navarro teaches an analogous limb holder 10 (surgical boot assembly 10) comprising an analogous mounting bracket 36 (post pivot element 36, Fig. 2), an analogous limb support element 12 (limb support 12), an analogous support rod 54 (col. 4, lines 3-10) and a locking gas cylinder 34 (lithotomy locking cylinder 34, col. 4, lines 33-65) having a first end 72, 82 (left end 

    PNG
    media_image3.png
    327
    823
    media_image3.png
    Greyscale



said second end being biased away from said 5first end (valve 98 is biased in a closed position [col. 5, lines 38-58]; when the closing bias of the valve is overcome by applying an axial force onto the forward end of the release plunger the plunger it moves rearwardly [col. 5, lines 59-62]; thus the plunger 102 [part of second end] is biased away from the first end of the locking gas cylinder when the valve is in the closed position; col. 4 line 66-col. 5, line 58), wherein said first end of said locking gas cylinder is mounted to said mounting bracket (Fig. 3, col. 4, line 66-col. 5, line 11; ) and said second end of said locking gas cylinder is mounted to said support rod (Fig. 3, via actuator head 40 and rod pivot element 38, col. 7, lines 35-53), whereby to bias said support rod away from said mounting bracket (second end including actuator head 40 and plunger 102 is mounted to support rod via actuator head, col. 7, lines 35-53; thus support rod is 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the limb holder of Boucher a locking gas cylinder having a first end and a second end, said second end being biased away from said 5first end, wherein said first end of said locking gas cylinder is mounted to said mounting bracket and said second end of said locking gas cylinder is mounted to said support rod, whereby to bias said support rod away from said mounting bracket, and further wherein said 10second end is selectively lockable relative to said first end, as taught by Navarro in order to provide an improved limb holder that provides a lifting force to assist in positioning limbs of very large patients (Navarro, col. 4, lines 43-59).
Regarding claim 2, Boucher in view of Navarro discloses the invention as described above and further discloses wherein said second end of said locking gas cylinder comprises 15a piston rod 76 (Navarro, col. 5, lines 19-25; see annotated Fig. 5 above), and further wherein said piston rod is mounted to said support rod via a pivoting linkage 38, 142 (rod pivot element 38, Navarro, col. 7, lines 35-53; pivoting member 142, Navarro, col. 7, lines 61-67; piston rod 76 is in the cylinder 72 of locking cylinder 34  [Navarro, col. 5, lines 19-24] and locking cylinder has actuator head 40 that cooperates with rod pivot element 38, 142 [pivoting linkage 38, 142], rod pivot element 38, 142 [pivoting linkage] has an opening sized for receiving the support rod 54, Navarro, col. 7, lines 44-53; thus piston support rod which is a part of locking cylinder 34 is mounted to said support rod), such that when said piston rod moves away from said first end of 
Regarding claim 3, Boucher in view of Navarro discloses the invention as described above and further discloses wherein said piston rod 76 comprises a central opening passing therethrough (release plunger axially extends through the piston rod 76, col. 5, lines 38-58; thus it follows there is an opening, and a pin rod 102 (plunger 102, Navarro, col. 8, line 66, - col. 9, line 4) slidably disposed in said central opening (Navarro, col. 5, lines 38-58, Fig. 5 shows plunger 102 contacts inner surface of pivot rod central opening surfaces thus would slide along surfaces when it axially extends) and spring-biased away from said first 5end of said locking gas cylinder (valve 98 is biased in a closed position [Navarro, col. 5, lines 38-5]; when the closing bias of the valve is overcome by applying an axial force onto the forward end of the release plunger the plunger it moves rearwardly [Navarro, col. 5, lines 59-62]; thus the plunger 102 [part of second end] is biased away from the first end of the locking gas cylinder; col. 4 line 66-col. 5, line 58), wherein movement of said pin rod toward said first end of said locking gas cylinder permits movement of said piston rod relative to said first end of said locking gas cylinder (Navarro, col. 5, line 38 – col. 6, line 14), and further wherein said pivoting linkage 142, 38 further comprises 10a pivoting finger 146 (actuator lever 146, Navarro, col. 8, lines 13-43) contacting said pin rod 102 (Navarro, col. 8, lines  13-43) such that said pivoting finger can be selectively pivoted so as to selectively move said pin rod toward said first end of said locking 
Regarding claim 4, Boucher in view of Navarro discloses the invention as described above and further discloses said release mechanism releases said clamping engagement of said clamping assembly about said spheroidal surface (Boucher, col. 4, lines 47-63).
Boucher in view of Navarro does not disclose  said release mechanism comprises an actuation cable, and further wherein said pivoting finger is secured to 20said actuation cable for selectively pivoting said pivoting finger relative to said piston rod when said release mechanism is actuated, whereby to permit SCHUREMED-7- 102 - movement of said piston rod relative to said first end of said locking gas cylinder.
Navarro teaches 5wherein a release mechanism comprising an actuation cable 150 (Navarro, col. 8, line 66 – col. 9, line 32, Fig. 3), and further wherein said pivoting finger 146 is secured to 20said actuation cable for selectively pivoting said pivoting finger relative to said piston rod when said release mechanism is actuated (Navarro, col. 8, line 66 – col. 9, line 33, Fig. 3) whereby to permit SCHUREMED-7- 102 - movement of said piston rod relative to said first end of said locking gas cylinder (Navarro, col. 5, line 38 – col. 6, line 14).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the release mechanism of the limb support of Boucher comprises an actuation cable, and further wherein said pivoting finger is secured to 20said actuation cable for selectively pivoting said pivoting finger relative to said piston rod when said release mechanism is actuated, whereby to permit SCHUREMED-7- 102 - movement of said piston rod relative to said first end of said locking gas cylinder, as taught by Navarro, in order to provide an 
Regarding claim 5, Boucher in view of Navarro discloses the invention as described above and further discloses an arm board 22  (Boucher col. 3, lines 33-52) with a mount 122 (first end of support 120 connected to arm board, Boucher, col. 4, lines 64- col. 5, line 1) but does not disclose wherein said limb support element comprises a surgical boot mount.
Navarro teaches a surgical boot mount 20, 22 (mounting bracket 20 has a support rod 22, col. 2, lines 51-63; mounting bracket 20 is for surgical boot 18, col.2 lines 51-63).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the armboard mount of Boucher such that is it a surgical boot mount, as taught by Navarro, to provide an improved limb support that provides support to a foot and lower leg of a patient during surgery (Navarro, col. 2, lines 55-63).
Regarding claim 6, Boucher discloses a method for supporting a limb adjacent to a surgical table 24 (surgical table 24, Fig. 1) , the method comprising: providing a limb holder 20 (armboard assembly 20, Fig. 1) comprising: a mounting bracket 56 (horizontally extending bracket 56, col. 3, lines 32-53, see annotated Fig. 1 above) for attachment to a 15surgical table 24; a mounting element 80 (spherical disc 80, Fig. 6) comprising a spheroidal surface (col. 4, lines 28-63) for attachment to said mounting bracket (col. 4, lines 28-33, annotated Fig. 1 above); a clamping assembly 84 (split housing 84) for providing a clamping engagement about said spheroidal surface of said 20mounting element (Figs. 5-6, col. 4, lines 28-63), said clamping assembly comprising (see annotated Fig. 6 above) an upper jaw 88 (split arm portion 88) and a 

Bouchard does not disclose a locking gas cylinder having a first end and a second end, said second end being biased away from said 5first end, wherein said first end of said locking gas cylinder is mounted to said mounting bracket and said second end of said locking gas cylinder is mounted to said support rod, whereby to bias said support rod away from said mounting bracket, and further wherein said 10second end is selectively lockable relative to said first end.
Navarro teaches an analogous limb holder 10 (surgical boot assembly 10) comprising an analogous mounting bracket 36 (post pivot element 36, Fig. 2), an analogous limb support element 12 (limb support 12), an analogous support rod 54 (col. 4, lines 3-10) and a locking gas cylinder 34 (lithotomy locking cylinder 34, col. 4, lines 33-65) having a first end 72, 82 (left end of cylinder 72, cylinder trunnion, 82, see annotated Fig. 5 below) and a second end  72, 40, 76, 102 (right end of cylinder body 72, actuator head 40 (Fig. 2); piston rod 76 [col. 5, lines 19-25]  and plunger 102, col. 5, lines 38-58; see second end at annotated Fig. 5 below), 

    PNG
    media_image3.png
    327
    823
    media_image3.png
    Greyscale




It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to limb holder of the method for supporting a limb adjacent to a surgical table of Boucher a locking gas cylinder having a first end and a second end, said second end being biased away from said 5first end, wherein said first end of said locking gas cylinder is mounted to said mounting bracket and said second end of said locking gas cylinder is mounted to said support rod, whereby to bias said support rod away from said mounting bracket, and further wherein said 10second end is selectively lockable relative to said first end, as taught by Navarro in order to provide an improved method for supporting a limb 
Regarding claim 7, Boucher in view of Navarro discloses the invention as describes above and further discloses wherein said second end of said locking gas cylinder comprises 15a piston rod 76 (Navarro, col. 5, lines 19-25; see annotated Fig. 5 above), and further wherein said piston rod is mounted to said support rod via a pivoting linkage 38, 142 (rod pivot element 38, Navarro, col. 7, lines 35-53; pivoting member 142, Navarro, col. 7, lines 61-67; piston rod 76 is in the cylinder 72 of locking cylinder 34  [Navarro, col. 5, lines 19-24] and locking cylinder has actuator head 40 that cooperates with rod pivot element 38, 142 [pivoting linkage 38, 142], rod pivot element 38, 142 [pivoting linkage] has an opening sized for receiving the support rod 54, Navarro, col. 7, lines 44-53; thus piston support rod which is a part of locking cylinder 34 is mounted to said support rod), such that when said piston rod moves away from said first end of said locking gas cylinder (when the valve assembly 94 is open, the locking cylinder 34 is infinitely positionable and therefore can be moved, that is the rod 76 can be extended or retracted to any desired position, Navarro, col. 5, line 59 –col. 6, line 1)  said piston rod transmits a force (Navarro, col. 4, lines 33-65; col. 5, lines 59-col. 6, line 14) to said support rod (Navarro, col. 9, line 65-col. 10, line 18) via said pivoting 20linkage (Navarro, col. 7, line 61- col. 8, line 13, Fig. 2).
Regarding claim 8, Boucher in view of Navarro discloses the invention as described above and further discloses wherein said piston rod 76 comprises a central opening passing therethrough (release plunger axially extends through the piston rod 76, Navarro, col. 5, lines 38-58; thus it follows there is an opening, and a pin rod 102 (plunger 102, Navarro, col. 8, line 
Regarding claim 9, Boucher in view of Navarro discloses the invention as described above and further discloses said release mechanism releases said clamping engagement of said clamping assembly about said spheroidal surface (Boucher, col. 4, lines 47-63).
Boucher in view of Navarro does not disclose  said release mechanism comprises an actuation cable, and further wherein said pivoting finger is secured to 20said actuation cable for selectively pivoting said pivoting finger relative to said piston rod when said release mechanism 
Navarro teaches 5wherein a release mechanism comprising an actuation cable 150 (col. 8, line 66 – col. 9, line 32, Fig. 3), and further wherein said pivoting finger 146 is secured to 20said actuation cable for selectively pivoting said pivoting finger relative to said piston rod when said release mechanism is actuated (col. 8, line 66 – col. 9, line 33, Fig. 3) whereby to permit SCHUREMED-7- 102 - movement of said piston rod relative to said first end of said locking gas cylinder (col. 5, line 38 – col. 6, line 14).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the release mechanism of the limb support of the method for supporting a limb adjacent a table of Boucher comprises an actuation cable, and further wherein said pivoting finger is secured to 20said actuation cable for selectively pivoting said pivoting finger relative to said piston rod when said release mechanism is actuated, whereby to permit SCHUREMED-7- 102 - movement of said piston rod relative to said first end of said locking gas cylinder, as taught by Navarro, in order to provide an improved method for supporting a limb utilizing a limb support  that allows for a squeezing-action actuator assembly that is preferable over other types of manipulations, such as for example, twisting or turning (Navarro, col. 9, lines 8-33).
Regarding claim 10, Boucher in view of Navarro discloses the invention as described above and further discloses an arm board 22  (Boucher col. 3, lines 33-52) with a mount 122 (first end of support 120 connected to arm board, col. 4, lines 64- col. 5, line 1) but does not disclose wherein said limb support element comprises a surgical boot mount.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the armboard mount of the method for supporting a limb adjacent a surgical table of Boucher such that is it a surgical boot mount, as taught by Navarro, to provide an improved method for supporting that provides support to a foot and lower leg of a patient during surgery (Navarro, col. 2, lines 55-63).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/G.M./             Examiner, Art Unit 3786                                                                                                                                                                                           
/ALIREZA NIA/             Supervisory Patent Examiner, Art Unit 3786